UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-7881



THOMAS ELMORE BARKSDALE,

                                            Petitioner - Appellant,

         versus


SEWALL B. SMITH, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-1119-PJM)


Submitted:   April 29, 1998                  Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Elmore Barksdale, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, David Jonathan Taube, Assistant Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Barksdale v. Smith, No. CA-97-1119-PJM (D. Md. Nov.
21, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2